HANDLER CORPORATION, a Delaware corporation, HANDLER DEVELOPMENT, INC., a Delaware corporation and PENN NATIONAL INSURANCE COMPANY, Plaintiffs Below, Appellants,
v.
STATE DRYWALL CO., INC., a Delaware corporation and HARLEYSVILLE INSURANCE COMPANY, a Pennsylvania corporation, Defendants Below, Appellees.
No. 620, 2007
Supreme Court of Delaware.
Submitted: July 23, 2008.
Decided: July 29, 2008.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice
This 29th day of July 2008, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its Memorandum Opinion dated September 27, 2007 and its letter decision dated October 31, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED. The cross-appeal is moot.